Title: From Alexander Hamilton to Tench Coxe, [23 August 1797]
From: Hamilton, Alexander
To: Coxe, Tench


[New York, August 23, 1797]
Sir
I enclose you a letter from Mr Church. I must add to it my earnest request that you will exert yourself to complete the business which is the subject of it. The punctuality of his temper occasions to me no small embarrassment in reference to a delay which appears to him extraordinary. I shall receive much pleasure from the knowlege that the affair is closed.
With consideration   I am Sir   Yr Obed serv
A Hamilton
Aug 23. 1797
Tench Coxe Esq
